Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00273-CV

           IBS ASSET LIQUIDATIONS LLC f/k/a Icon Building Systems, LLC,
                                 Appellant

                                             v.

                   SERVICIOS MULTIPLES DEL NORTE SA DE CV,
                                   Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-06095
                         Honorable Richard Price, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order denying
appellant’s motion to compel arbitration is REVERSED and the cause is REMANDED to the trial
court for further proceedings. It is ORDERED that appellant recover its costs of appeal from
appellee.

       SIGNED November 20, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice